DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/22 and 4/5/22 have been entered.

Election/Restrictions
Applicant’s election without traverse of group A in the reply filed on 4/5/22 is acknowledged.  Applicant canceled withdrawn claims 11-21. Applicant filed new claims 22-32, which will be examined with group A.

Claim Objections
Please amend the second-to-last line of claim 22 such that “the first size in a second direction…” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The indicated allowability of claims 1, 3-10, and 18-21 is withdrawn in view of the newly discovered reference(s) to Liaw, Lee, and Yamauchi.  Rejections based on the newly cited reference(s) follow.

Claim(s) 1, 3-10, and 22-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0035056 A1 (“Liaw”), US 2015/0363540 A1 (“Lee”) and US 6,791,128 B1 (“Yamauchi”).

Liaw teaches:
1. A method, comprising: 
receiving a layout design (GDS, para 16, 25) for a circuit that includes: 
an elongated gate structure (many are shown in Figs. 3-9, so multiple can be interpreted as this structure; e.g. 16 in Fig. 3) extending in a first direction (x-direction), 
a first conductive contact (many are shown in Figs. 3-9, so multiple can be interpreted as this structure; e.g. 106 in Fig. 3) extending in the first direction, and 
a second conductive contact (many are shown in Figs. 3-9, so multiple can be interpreted as this structure; e.g. 102 in Fig. 3) extending in the first direction, 

wherein an end portion (e.g. rightmost portion of 16) of the elongated gate structure is located near the second conductive contact but not near the first conductive contact, 

wherein the second conductive contact extends farther in the first direction than either the first conductive contact or the elongated gate structure (see e.g. Fig. 3), 
wherein the receiving the layout design comprises receiving a graphical database system (GDS) file (GDS, para 16, 25).

	Liaw does not explicitly teach revising the layout design.
Lee teaches revising the layout design (see Figs. 1-3 and associated text; For example, Fig. 1 shows a GDS file input at 100, optimization at 112, and output of a new GDS file at 116; Fig. 2 shows input of a design at 200-202, optimization at 112 given a new performance target input at 106, and output of a new GDS file at 116; Fig. 3 shows input of a GDS file at 326, given various design rules 322 and design and cell information at 320, plus inspection at 304, devices to be substituted during optimization at 312, and the creation of a revised layout at 318). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Lee to the invention of Liaw. The motivation to do so is that the combination produces the predictable results of considering Liaw’s various embodiments of layouts (Figs. 3-9) to find the most optimal one, using “modern design processes for integrated circuits” to “continuously improve the designs” (Lee, para 3-4) by e.g. optimizing based on “continuous improvement plans” “optimized to imporove a selected characteristic, such as switching time, threshold voltage, leakage, or the like” (para 21), and/or to improve speed or reduce power consumption (para 23).

Liaw does not explicitly teach: wherein the revising includes shrinking the second conductive contact in a second direction perpendicular to the first direction.  
Yamauchi teaches that, during conventional circuit design, software is used to optimize circuit elements’ physical dimensions (e.g. gate length, gate width, gate thickness, wire width, gate-to-gate spacing, wire-to-wire spacing, gate-to-contact spacing, wire-to-contact spacing, overlap of wires and contacts, protrusions of the gate, the area of contacts, etc.; see Fig. 1 and associated text) and that many geometric features are optimized (e.g. length and widths of rectangles representing circuit elements; position of the central region and position of the central region; density of wiring, gate, contact; and planar, spherical, or polyhedral shapes or “configuration”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Yamauchi to the invention of Liaw, such that the features of Liaw’s SRAM cell (including plural gates, active regions, Vss contacts, Vcc contacts, node contacts, etc.) are optimized in terms of length, width, thickness, element-to-element spacing, element-to-element overlap, and shape (e.g. planar, spherical, or polyhedral). Specifically, this would suggest as obvious the limitation “wherein the revising includes shrinking the second conductive contact in a second direction perpendicular to the first direction” (because the width, length, area, and shape of wires/contacts - e.g. Vss, Vcc, and node contacts - can be varied). The motivation to do so is that the combination produces the predictable results of providing design patterns having optimized performance using minimum size values.
	

Furthermore, Applicant has not disclosed that the claimed size and/or shape of the claimed invention is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.  Applicant has not shown that a generic circuit, having no other concrete elements except for a gate structure and two contacts, is critically or non-obviously altered by a reduced dimension of the second conductive contact. 
The claimed size is considered to be a "preferred" or "optimum" value out of a plurality of well known values that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
It has been found that mere changes in the size of an object, lacking any convincing proof of criticality or unobviousness thereof, is not sufficient for patentability (see in re Rose, F.3d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984); MPEP 2144.04).

Liaw, Lee, and Yamauchi together further teach and/or suggest as obvious to one of ordinary skill in the art:

3. The method of claim 1, wherein the revising the layout design includes generating a photomask design (Liaw para 16, 25; Lee e.g. para 28-32, 43, and 47) as the revised layout design.  

4. The method of claim 1, further comprising: facilitating a fabrication of an integrated circuit (IC) device according to the revised layout design (Liaw para 16, 25; Lee e.g. para 28-32, 43, and 47).  

5. The method of claim 1, wherein: 
the receiving the layout design includes receiving a layout design for a static random access memory (SRAM) cell (Liaw, Fig. 3); 
the first conductive contact includes a Vcc contact (“Vdd” node 102; Vdd is well known in the art as a substitute nomenclature for Vcc; note the equivalance of Applicants’ Vcc positioning and connection in the circuit diagram of Fig. 2 with the corresponding Vdd positioning and connection in Liaw’s circuit diagram of Fig. 1) or a BL contact; and 
the second conductive contact includes a Vss contact (106) or a node contact.  

6. The method of claim 1, wherein the shrinking is performed without shrinking the second conductive contact in the first direction (in Yamauchi, it is clear that the items in Figs. 1-2 may be varied independently or in combination; thus, is would have been obvious to one of ordinary skill in the art to alter the “contact area only, or width of the contact only, or the gate-to-contact spacing only, all of which may be done by changing only the dimension in Liaw’s y-direction without changing the dimension in Liaw’s x-direction).  

The obviousness of the change of size/shape and the non-criticality and non-obviousness thereof has been discussed in claim 1, and further pertains to this claim. The discussion is not repeated for the sake of brevity.

7. The method of claim 1, wherein: 
the shrinking is applied to a first side of the second conductive contact but not to a second side of the second conductive contact; the first side and second side are opposite one another; and the first side faces the end portion of the elongated gate structure (in Yamauchi, it is clear that the items in Figs. 1-2 may be varied independently or in combination; thus, is would have been obvious to one of ordinary skill in the art to alter the “contact area only, or width of the contact only, or the gate-to-contact spacing only, all of which may be done by changing only the dimension in Liaw’s y-direction without changing the dimension in Liaw’s x-direction; it is obvious to do so on any side thereof, including on the side facing the gate structure).  

The obviousness of the change of size/shape and the non-criticality and non-obviousness thereof has been discussed in claim 1, and further pertains to this claim. The discussion is not repeated for the sake of brevity.

8. The method of claim 1, wherein: 
the shrinking is applied to a first side of the second conductive contact and a second side of the second conductive contact; the first side and second side are opposite one another; and the first side faces the end portion of the elongated gate structure (in Yamauchi, it is clear that the items in Figs. 1-2 may be varied independently or in combination; thus, is would have been obvious to one of ordinary skill in the art to alter the “contact area only, or width of the contact only, or the gate-to-contact spacing only, all of which may be done by changing only the dimension in Liaw’s y-direction without changing the dimension in Liaw’s x-direction; it is obvious to do so on any side thereof, including both sides thereof).  

The obviousness of the change of size/shape and the non-criticality and non-obviousness thereof has been discussed in claim 1, and further pertains to this claim. The discussion is not repeated for the sake of brevity.

9. The method of claim 1, wherein the revising is performed without affecting dimensions of the first conductive contact in both the first direction and the second direction (in Yamauchi, it is clear that the items in Figs. 1-2 may be varied independently or in combination; thus, is would have been obvious to one of ordinary skill in the art to alter second contact’s size or shape, but not the first contact’s size or shape).  

The obviousness of the change of size/shape and the non-criticality and non-obviousness thereof has been discussed in claim 1, and further pertains to this claim. The discussion is not repeated for the sake of brevity.

10. The method of claim 1, wherein: 
the elongated gate structure is a first elongated gate structure (e.g. 16, Fig. 3); 
the layout design further includes a second elongated gate structure (multiple are shown in Fig. 3 and any can be interpreted as this feature; e.g. 36) that extends in the first direction and is separated from the first elongated gate structure by a gap (e.g. the distance between the top of 36 and the bottom of 16 in Fig. 3) 
and the shrinking of the second conductive contact increases a distance between the gap and the second conductive contact (the gap’s closest extent to 106 is at the bottom side of 16 as shown in Fig. 3; if Vss is shrunk in the y direction on the side facing 16, then the distance from 106 to the gap would increase).  

The obviousness of the change of size/shape and the non-criticality and non-obviousness thereof has been discussed in claim 1, and further pertains to this claim. The discussion is not repeated for the sake of brevity.


Liaw teaches:
22. A method, comprising: 
receiving a computer file (GDS, para 16, 25), the computer file specifying a layout (Figs. 3-9) for a circuit that includes: 

a first gate (many are shown in Figs. 3-9, so multiple can be interpreted as this structure; e.g. 16 in Fig. 3) extending in a first direction (x-direction): 
a second gate (many are shown in Figs. 3-9, so multiple can be interpreted as this structure; e.g. 36 in Fig. 3) extending in the first direction; 
a first contact (many are shown in Figs. 3-9, so multiple can be interpreted as this structure; e.g. 106 in Fig. 3) extending in the first direction; and 
a second contact (many are shown in Figs. 3-9, so multiple can be interpreted as this structure; e.g. 102 in Fig. 3) extending in the first direction, 
wherein an end portion (e.g. rightmost portion of 16) of the first gate is located near the second contact but not near the first contact, 
wherein the second contact extends farther in the first direction than either the first contact or the first gate (see e.g. Fig. 3). 

Liaw does not explicitly teach generating a photomask design based on the computer file. However, Liaw does teach that the GDS is used for lithography masks (para 16, 25). 
Lee teaches generating a photomask design based on the computer file (see Figs. 1-3 and associated text; For example, Fig. 1 shows a GDS file input at 100, optimization at 112, and output of a new GDS file at 116; Fig. 2 shows input of a design at 200-202, optimization at 112 given a new performance target input at 106, and output of a new GDS file at 116; Fig. 3 shows input of a GDS file at 326, given various design rules 322 and design and cell information at 320, plus inspection at 304, devices to be substituted during optimization at 312, and the creation of a revised layout at 318; the revised layout GDS is used to create photomasks, see e.g. para 28-32, 43, and 47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Lee to the invention of Liaw. The motivation to do so is that the combination produces the predictable results of considering Liaw’s various embodiments of layouts (Figs. 3-9) to find the most optimal one, using “modern design processes for integrated circuits” to “continuously improve the designs” (Lee, para 3-4) by e.g. optimizing based on “continuous improvement plans” “optimized to imporove a selected characteristic, such as switching time, threshold voltage, leakage, or the like” (para 21), and/or to improve speed or reduce power consumption (para 23).

Liaw does not explicitly teach wherein the second contact in the photomask design has a second size that is less than the first size in a second direction different from the first direction.  
Yamauchi teaches that, during conventional circuit design, software is used to optimize circuit elements’ physical dimensions (e.g. gate length, gate width, gate thickness, wire width, gate-to-gate spacing, wire-to-wire spacing, gate-to-contact spacing, wire-to-contact spacing, overlap of wires and contacts, protrusions of the gate, the area of contacts, etc.; see Fig. 1 and associated text) and that many geometric features are optimized (e.g. length and widths of rectangles representing circuit elements; position of the central region and position of the central region; density of wiring, gate, contact; and planar, spherical, or polyhedral shapes or “configuration”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Yamauchi to the invention of Liaw, such that the features of Liaw’s SRAM cell (including plural gates, active regions, Vss contacts, Vcc contacts, node contacts, etc.) are optimized in terms of length, width, thickness, element-to-element spacing, element-to-element overlap, and shape (e.g. planar, spherical, or polyhedral). Specifically, this would suggest as obvious the limitation “the second contact in the photomask design has a second size that is less than the first size in a second direction different from the first direction” (because the width, length, area, and shape of wires/contacts - e.g. Vss, Vcc, and node contacts - can be varied). The motivation to do so is that the combination produces the predictable results of providing design patterns having optimized performance using minimum size values.
	
Furthermore, Applicant has not disclosed that the claimed size and/or shape of the claimed invention is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.  Applicant has not shown that a generic circuit, having no other concrete elements except for a gate structure and two contacts, is critically or non-obviously altered by a reduced dimension of the second conductive contact. 
The claimed size is considered to be a "preferred" or "optimum" value out of a plurality of well known values that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
It has been found that mere changes in the size of an object, lacking any convincing proof of criticality or unobviousness thereof, is not sufficient for patentability (see in re Rose, F.3d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984); MPEP 2144.04).

Liaw, Lee, and Yamauchi together further teach and/or suggest as obvious to one of ordinary skill in the art:

23. The method of claim 22, 
wherein the receiving of the computer file comprises receiving a computer file in a graphical database system (GDS) format (Liaw, para 16, 25; Lee, e.g. para 20, etc. ), and 
wherein the first contact and the second contact are separated from each other in the first direction (Liaw, Fig. 3).

24. The method of claim 22, wherein the generating the photomask design is performed without reducing a size of the second contact in the first direction (see discussion of claim 22 wherein each dimension can change, and the spacings can change, and the areas can change, but each choice is listed separately and it is obvious to vary them independently; this would suggest as obvious a change only in the second direction but not in the first direction).  

The obviousness of the change of size/shape and the non-criticality and non-obviousness thereof has been discussed in claim 22, and further pertains to this claim. The discussion is not repeated for the sake of brevity.

25. The method of claim 22, wherein the computer file specifies the layout for a static random access memory (SRAM) device that includes a plurality of Vcc contacts, a plurality of bit-line (BL) contacts, a plurality of Vss contacts, and a plurality of node contacts.  

26. The method of claim 25, wherein the generating of the photomask design comprises reducing a size of one of the Vss contacts as the second contact in the second direction without affecting a size of one of the Vcc contacts as the first contact in either the first direction or the second direction (see discussion of claim 22 wherein each dimension can change, and the spacings can change, and the areas can change, but each choice is listed separately and it is obvious to vary them independently and for each feature in the SRAM; this would suggest as obvious a change only in the second direction but not in the first direction).  

The obviousness of the change of size/shape and the non-criticality and non-obviousness thereof has been discussed in claim 22, and further pertains to this claim. The discussion is not repeated for the sake of brevity.

27. The method of claim 26, wherein the generating of the photomask design further comprises reducing a size of at least one of the node contacts in the second direction (see discussion of claim 22 wherein each dimension can change, and the spacings can change, and the areas can change, but each choice is listed separately and it is obvious to vary them independently and for each feature in the SRAM; this would suggest as obvious a change only in the second direction but not in the first direction).  

The obviousness of the change of size/shape and the non-criticality and non-obviousness thereof has been discussed in claim 22, and further pertains to this claim. The discussion is not repeated for the sake of brevity.

28. The method of claim 27, wherein the reducing the size of the at least one of the node contacts comprises reducing a size of a first node contact from a first side and reducing a size of a second node contact from a second side opposite the first side (see discussion of claim 22 wherein each dimension can change, and the spacings can change, and the areas can change, but each choice is listed separately and it is obvious to vary them independently and for each feature in the SRAM; this would suggest as obvious a change only in the second direction but not in the first direction).  

The obviousness of the change of size/shape and the non-criticality and non-obviousness thereof has been discussed in claim 22, and further pertains to this claim. The discussion is not repeated for the sake of brevity.

Liaw teaches: 
29. A method, comprising: 

receiving a first integrated circuit (IC) layout design (GDS, para 16, 25) that specifies a layout for a static random access memory (SRAM) device (Figs. 3-9) that includes: 

a first gate (many are shown in Figs. 3-9, so multiple can be interpreted as this structure; e.g. 16 in Fig. 3) extending in a first direction (x-direction); 
a second gate (many are shown in Figs. 3-9, so multiple can be interpreted as this structure; e.g. 36 in Fig. 3) extending in the first direction, the second gate being separated from the first gate in the first direction by a first gap (Figs. 3-9); 
a Vcc contact (multiple are shown in Figs. 3-9, so multiple can be interpreted as this structure; e.g. 102 in Fig. 3; “Vdd” is well known in the art as a substitute nomenclature for Vcc; note the equivalance of Applicants’ Vcc positioning and connection in the circuit diagram of Fig. 2 with the corresponding Vdd positioning and connection in Liaw’s circuit diagram of Fig. 1) extending in the first direction; and 
a Vss contact (multiple are shown in Figs. 3-9, so multiple can be interpreted as this structure; e.g. 106 in Fig. 3) extending in the first direction, 
wherein an end portion (e.g. rightmost portion of 16) of the first gate is located near the Vss contact but not near the Vcc contact, 
wherein the Vss contact extends farther in the first direction than either the Vcc contact or the first gate (Figs. 3-9).

Liaw does not explicitly teach generating a second IC layout design based on the first IC layout design.  
Lee teaches revising the layout design (see Figs. 1-3 and associated text; For example, Fig. 1 shows a GDS file input at 100, optimization at 112, and output of a new GDS file at 116; Fig. 2 shows input of a design at 200-202, optimization at 112 given a new performance target input at 106, and output of a new GDS file at 116; Fig. 3 shows input of a GDS file at 326, given various design rules 322 and design and cell information at 320, plus inspection at 304, devices to be substituted during optimization at 312, and the creation of a revised layout at 318). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Lee to the invention of Liaw. The motivation to do so is that the combination produces the predictable results of considering Liaw’s various embodiments of layouts (Figs. 3-9) to find the most optimal one, using “modern design processes for integrated circuits” to “continuously improve the designs” (Lee, para 3-4) by e.g. optimizing based on “continuous improvement plans” “optimized to imporove a selected characteristic, such as switching time, threshold voltage, leakage, or the like” (para 21), and/or to improve speed or reduce power consumption (para 23).

Liaw does not explicitly teach wherein the second IC layout design is generated at least in part by shrinking a dimension of the Vss contact in a second direction different from the first direction.  
Yamauchi teaches that, during conventional circuit design, software is used to optimize circuit elements’ physical dimensions (e.g. gate length, gate width, gate thickness, wire width, gate-to-gate spacing, wire-to-wire spacing, gate-to-contact spacing, wire-to-contact spacing, overlap of wires and contacts, protrusions of the gate, the area of contacts, etc.; see Fig. 1 and associated text) and that many geometric features are optimized (e.g. length and widths of rectangles representing circuit elements; position of the central region and position of the central region; density of wiring, gate, contact; and planar, spherical, or polyhedral shapes or “configuration”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Yamauchi to the invention of Liaw, such that the features of Liaw’s SRAM cell (including plural gates, active regions, Vss contacts, Vcc contacts, node contacts, etc.) are optimized in terms of length, width, thickness, element-to-element spacing, element-to-element overlap, and shape (e.g. planar, spherical, or polyhedral). Specifically, this would suggest as obvious the limitation “the second IC layout design is generated at least in part by shrinking a dimension of the Vss contact in a second direction different from the first direction” (because the width, length, area, and shape of wires/contacts - e.g. Vss, Vcc, and node contacts - can be varied). The motivation to do so is that the combination produces the predictable results of providing design patterns having optimized performance using minimum size values.
	
Furthermore, Applicant has not disclosed that the claimed size and/or shape of the claimed invention is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.  Applicant has not shown that a generic circuit, having no other concrete elements except for a gate structure and two contacts, is critically or non-obviously altered by a reduced dimension of the second conductive contact. 
The claimed size is considered to be a "preferred" or "optimum" value out of a plurality of well known values that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
It has been found that mere changes in the size of an object, lacking any convincing proof of criticality or unobviousness thereof, is not sufficient for patentability (see in re Rose, F.3d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984); MPEP 2144.04).

Liaw, Lee, and Yamauchi together further teach and/or suggest as obvious to one of ordinary skill in the art:

30. The method of claim 29, wherein the generating of the second IC layout design is performed without affecting a dimension of the Vss contact in the first direction and without affecting dimensions of the Vcc contact in either the first direction or the second direction (see discussion of claim 29 wherein each dimension can change, and the spacings can change, and the areas can change, but each choice is listed separately and it is obvious to vary them independently and for each feature in the SRAM).  

The obviousness of the change of size/shape and the non-criticality and non-obviousness thereof has been discussed in claim 29, and further pertains to this claim. The discussion is not repeated for the sake of brevity.


31. The method of claim 29, wherein: 
the SRAM device further includes a first node contact (e.g. 110, Fig. 3) and a second node contact (e.g. 112, Fig. 3) each extending in the first direction; and 
the generating of the second IC layout design comprises shrinking dimensions of both the first node contact and the second node contact in the second direction (see discussion of claim 29 wherein each dimension can change, and the spacings can change, and the areas can change, but each choice is listed separately and it is obvious to vary them independently and for each feature in the SRAM).  

The obviousness of the change of size/shape and the non-criticality and non-obviousness thereof has been discussed in claim 29, and further pertains to this claim. The discussion is not repeated for the sake of brevity.

32. The method of claim 29, wherein the first integrated circuit (IC) layout design comprises a graphical database system (GDS) file (Liaw, para 16 and 25).

Claim(s) 1, 3-10, and 22-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0035056 A1 (“Liaw”), US 2015/0363540 A1 (“Lee”), US 6,791,128 B1 (“Yamauchi”), and US 2018/0315762 A1 (“Kim”).
These claims were rejected under only Liaw, Lee, and Yamauchi above. The details of those rejections are incorporated here, without explicitly repeating them, for the sake of brevity. 
The Office finds that the specific changes in shape and size to be obvious over those references for the reasons stated above (succinctly, as a summary only: that changes to all features of the Liaw’s SRAM circuit, involving independent changes to length, width, spacings, and shape, are obvious over the references). 
However, none of the references explicitly teaches the following: 
shrinking the second conductive contact in a second direction  perpendicular to the first direction (claim 1); 
the shrinking is performed without shrinking the second conductive contact in the first direction (claim 6); 
the shrinking is applied to a first side of the second conductive contact but not to a second side of the second conductive contact; the first side and second side are opposite one another; and the first side faces the end portion of the elongated gate structure (claim 7);
the shrinking is applied to a first side of the second conductive contact and a second side of the second conductive contact; the first side and second side are opposite one another; and the first side faces the end portion of the elongated gate structure (claim 8);
the revising is performed without affecting dimensions of the first conductive contact in both the first direction and the second direction (claim 9);
the shrinking of the second conductive contact increases a distance between the gap and the second conductive contact (claim 10);
the second contact in the photomask design has a second size that is less than the first size in a second direction different from the first direction (claim 22);
the generating the photomask design is performed without reducing a size of the second contact in the first direction (claim 24);
the generating of the photomask design comprises reducing a size of one of the Vss contacts as the second contact in the second direction without affecting a size of one of the Vcc contacts as the first contact in either the first direction or the second direction (claim 26);
the generating of the photomask design further comprises reducing a size of at least one of the node contacts in the second direction (claim 27);
the reducing the size of the at least one of the node contacts comprises reducing a size of a first node contact from a first side and reducing a size of a second node contact from a second side opposite the first side (claim 28);
the second IC layout design is generated at least in part by shrinking a dimension of the Vss contact in a second direction different from the first direction (claim 29);
the generating of the second IC layout design is performed without affecting a dimension of the Vss contact in the first direction and without affecting dimensions of the Vcc contact in either the first direction or the second direction (claim 30);
the generating of the second IC layout design comprises shrinking dimensions of both the first node contact and the second node contact in the second direction (claim 31).

Kim teaches or suggests as obvious to one of ordinary skill in the art, the following. As such, Kim makes slightly more explicit the obviousness of Liaw, Lee, and Yamauchi. 

shrinking the second conductive contact (e.g. 155, Fig. 2) in a second direction (see D1, Fig. 2) perpendicular to the first direction (see D2, Fig. 2) (the shrinking is shown in e.g. comparison of Figs. 2-3, 10, 12, 14-15, and 17; see associated text, including e.g. para 5, 8-10, 47-51, 65-72, 80, 83-84, 89) (claim 1); 
the shrinking is performed without shrinking the second conductive contact in the first direction (see D2, Fig. 2) (the shrinking is shown in e.g. comparison of Figs. 2-3, 10, 12, 14-15, and 17; see associated text, including e.g. para 5, 8-10, 47-51, 65-72, 80, 83-84, 89) (claim 6); 
the shrinking is applied to a first side (see e.g. Fig. 2) of the second conductive contact but not to a second side of the second conductive contact; the first side and second side are opposite one another; and the first side faces the end portion of the elongated gate structure (the shrinking is shown in e.g. comparison of Figs. 2-3, 10, 12, 14-15, and 17; see associated text, including e.g. para 5, 8-10, 47-51, 65-72, 80, 83-84, 89) (claim 7);
the shrinking is applied to a first side of the second conductive contact and a second side of the second conductive contact; the first side and second side are opposite one another; and the first side faces the end portion of the elongated gate structure (the shrinking is shown in e.g. comparison of Figs. 2-3, 10, 12, 14-15, and 17; see associated text, including e.g. para 5, 8-10, 47-51, 65-72, 80, 83-84, 89) (claim 8);
the revising is performed without affecting dimensions of the first conductive contact in both the first direction and the second direction (only 155 may be changed, but other contacts such as 150 need not be changed) (the shrinking is shown in e.g. comparison of Figs. 2-3, 10, 12, 14-15, and 17; see associated text, including e.g. para 5, 8-10, 47-51, 65-72, 80, 83-84, 89) (claim 9);
the shrinking of the second conductive contact increases a distance between the gap and the second conductive contact (the shrinking is shown in e.g. comparison of Figs. 2-3, 10, 12, 14-15, and 17; see associated text, including e.g. para 5, 8-10, 47-51, 65-72, 80, 83-84, 89) (claim 10);
the second contact in the photomask design has a second size that is less than the first size in a second direction D1 different from the first direction D2 (the shrinking is shown in e.g. comparison of Figs. 2-3, 10, 12, 14-15, and 17; see associated text, including e.g. para 5, 8-10, 47-51, 65-72, 80, 83-84, 89) (claim 22);
the generating the photomask design is performed without reducing a size of the second contact in the first direction (the shrinking is shown in e.g. comparison of Figs. 2-3, 10, 12, 14-15, and 17; see associated text, including e.g. para 5, 8-10, 47-51, 65-72, 80, 83-84, 89) (claim 24);
the generating of the photomask design comprises reducing a size of one of the Vss contacts as the second contact in the second direction without affecting a size of one of the Vcc contacts as the first contact in either the first direction or the second direction (while Kim only explicitly changes the node contact, not the Vss contact, it would have been obvious to one of ordinary skill in the art to apply teachings to the Vss contact, because Vss contacts may also benefit from better spacing to reduce, prevent, or minimize shorts between the Vss contact and the gate, para 80, 89) (claim 26);
the generating of the photomask design further comprises reducing a size of at least one of the node contacts in the second direction D1 (the shrinking is shown in e.g. comparison of Figs. 2-3, 10, 12, 14-15, and 17; see associated text, including e.g. para 5, 8-10, 47-51, 65-72, 80, 83-84, 89) (claim 27);
the reducing the size of the at least one of the node contacts comprises reducing a size of a first node contact from a first side and reducing a size of a second node contact from a second side opposite the first side (the shrinking is shown in e.g. comparison of Figs. 2-3, 10, 12, 14-15, and 17; see associated text, including e.g. para 5, 8-10, 47-51, 65-72, 80, 83-84, 89) (claim 28);
the second IC layout design is generated at least in part by shrinking a dimension of the Vss contact in a second direction different from the first direction  (while Kim only explicitly changes the node contact, not the Vss contact, it would have been obvious to one of ordinary skill in the art to apply teachings to the Vss contact, because Vss contacts may also benefit from better spacing to reduce, prevent, or minimize shorts between the Vss contact and the gate, para 80, 89) (claim 29);
the generating of the second IC layout design is performed without affecting a dimension of the Vss contact in the first direction and without affecting dimensions of the Vcc contact in either the first direction or the second direction (while Kim only explicitly changes the node contact, not the Vss contact, it would have been obvious to one of ordinary skill in the art to apply teachings to the Vss contact, because Vss contacts may also benefit from better spacing to reduce, prevent, or minimize shorts between the Vss contact and the gate, para 80, 89)  (claim 30);
the generating of the second IC layout design comprises shrinking dimensions of both the first node contact and the second node contact in the second direction (the shrinking is shown in e.g. comparison of Figs. 2-3, 10, 12, 14-15, and 17; see associated text, including e.g. para 5, 8-10, 47-51, 65-72, 80, 83-84, 89) (claim 31).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Kim to the invention of Liaw, Lee, and Yamauchi. The motivation to do so is that the combination produces the predictable results of optimizing the shape and size of either the node contact and/or the Vss contact, to reduce, prevent, or minimize electrical shorts from the contacts to the gates (para 80, 89).

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record, because it is considered pertinent to applicant's disclosure, but which is not relied upon specifically in the rejections above, is listed on the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin Parendo/Primary Examiner, Art Unit 2819